63 So.3d 891 (2011)
STATE of Florida, Appellant,
v.
Brandon Lamar CULVER, Appellee.
No. 5D10-3387.
District Court of Appeal of Florida, Fifth District.
June 17, 2011.
Pamela Jo Bondi, Attorney General, Tallahassee, and Pamela J. Koller, Assistant Attorney General, Daytona Beach, for Appellant.
F. Wesley Blankner, Jr., of Jaeger & Blankner, Orlando, for Appellee.
PER CURIAM.
The State appeals the trial court's decision to withhold adjudication of guilt following Brandon Culver's no contest plea to a charge of fleeing and eluding a law enforcement officer in violation of section 316.1935(1), Florida Statutes (2009).
Section 316.1935(6) expressly prohibits the court from withholding adjudication of guilt for any violation of section 316.1935. See State v. Warner, 50 So.3d 99 (Fla. 4th DCA 2010); State v. Scriber, 991 So.2d 969 (Fla. 4th DCA 2008) (holding trial court not permitted by statute to withhold adjudication of guilt in light of fleeing and eluding statutes express prohibition). For this reason, we reverse that portion of the sentencing order withholding adjudication and remand this matter to the circuit court for further proceedings.
REVERSED and REMANDED.
ORFINGER, COHEN and JACOBUS, JJ., concur.